of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-149526-08 the honorable edward markey member u s house of representative sec_5 high street suite medford ma ------------------------------ dear congressman markey this letter responds to your inquiry dated date on behalf of your constituent ---------------------- ------------asked about the deductibility of expenses paid to care for her mother who is in an assisted care program because she suffers from alzheimer’s disease as a general_rule taxpayers may not deduct personal family or living_expenses sec_262 of the internal_revenue_code the code however an exception allows taxpayers to deduct expenses that they pay for medical_care of the taxpayer the taxpayer’s spouse or the taxpayer’s dependent subject_to certain limitations if the expenses are not covered by insurance sec_213 of the code for purposes of this deduction medical_care expenses include amounts paid for the treatment or mitigation of a mental illness and amounts paid for qualified_long-term_care_services sec_213 of the code qualified_long-term_care_services are certain services that a chronically_ill_individual requires and that a licensed_health_care_practitioner prescribes under a plan of care sec_7702b of the code an individual is chronically ill if the individual meets one of two triggers the first trigger is the inability to perform at least two daily living activities without substantial assistance from another individual for at least days daily living activities include eating toileting transferring bathing dressing and continence sec_7702b of the code the second trigger is a severe cognitive impairment that requires substantial supervision to protect the individual from threats to health and safety sec_7702b of the code ----------- asked what level of assistance with daily living activities is required to meet the conex-149526-08 first of the two triggers-the inability to perform at least two daily living activities without substantial assistance from another individual in notice_97_31 1997_1_cb_417 we define substantial assistance as either hands-on assistance or standby assistance hands-on assistance means the physical assistance of another person without which the individual could not perform the activity standby assistance means the presence of another person within arm’s reach of the individual that is necessary to prevent by physical intervention injury to the individual while the individual is performing the activity such as being ready to catch the individual if the individual falls while getting into or out of the bathtub or shower as part of bathing or being ready to remove food from the individual’s throat if the individual chokes while eating notice_97_31 also provides guidance about the second trigger-a severe cognitive impairment that requires substantial supervision to protect the individual from threats to health and safety the notice defines a severe cognitive impairment as a loss or deterioration in intellectual capacity that is comparable to and includes alzheimer’s disease and similar forms of irreversible dementia and is measured by clinical evidence and standardized tests that reliably measure impairment in the individual’s short-term or long-term memory orientation as to people places or time and deductive or abstract reasoning substantial supervision means continual supervision which may include cuing by verbal prompting gestures or other demonstrations by another person that is necessary to protect the severely cognitively impaired individual from threats to his or her health or safety such as may result from wandering ----------- also asked whether meals provided with long-term care services are deductible medical_care expenses if an individual is in a hospital or another institution because of a mental illness the meals_and_lodging furnished as a necessary incident to medical_care are considered medical_care expenses sec_1_213-1 of the income_tax regulations the regulations this regulation applies to individuals who must be in the facility because of a mental illness that makes it unsafe for them to be left alone sec_1_213-1 of the regulations however if the principal reason for being in the facility is based on personal or family considerations rather than the need for medical_care the cost of the meals_and_lodging is not a medical_care expense only the cost of the medical_care itself would be deductible sec_1_213-1 of the regulations thus expenses for meals_and_lodging that are non-deductible personal expenses at the onset of a mental illness may be deductible medical_expenses after the illness has progressed for example expenses for meals_and_lodging at a minimal-care assisted living facility are non-deductible personal expenses however expenses for meals_and_lodging in a constant-care nursing home may be deductible medical_care expenses if the meals_and_lodging are furnished as a necessary incident to medical_care conex-149526-08 i hope this information is helpful if you have any questions please contact -- -------------------------------------------------------------------- or me at -------------------- sincerely kimberly l koch senior technician reviewer branch income_tax accounting
